CeasPceAdea dls cheeciHerttee FIKEGITRSRR LO aMBIe? Peqeertpls4

UNITED STATES BANKRUPTCY COURT

Southern District of Texas

In re
Case No: 19-35133 (MI)

Chapter:11 —
(Jointly Administered)

ALTA MESA RESOURCES, INC., et a/.,
Debtor(s).

MUSTANG GAS PRODUCTS, LLC,
Plaintiff(s),

vs. Adv. No: 20-03114

BASIC ENERGY SERVICES, LP, et ai.,
Defendant(s).

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached
to this summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to
the complaint within 35 days.

Address of Clerk: BANKRUPTCY COURT CLERK
515 Rusk Street
Houston, TX 77002

At the same time, you must also serve a copy of the motion or answer upon the Plaintiff's attorney.

Name and Address of Attorney for Sidney K. Swinson
Plaintiff: Mark D.G. Sanders
Mia Vahlberg
Gable & Gotwals, P.C.
100 W. 5th St., Ste. 1100
Tulsa, OK 74103-4217

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO
BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

David J. Bradley, Clerk of Court

Date:
David J. Bradley, Clerk of Court

Date: May 8, 2020 ae 5/ H, Lerma

 

 

Signature of Clerk or Deputy Clerk
GAAN RAL ReCHREE AIT RERANROIRP Rage? Ath

CERTIFICATE OF SERVICE

I, Betsy Still, certify that I am, and at all times during the service of Simmons Petroleum, LLC process was,
not less than 18 years of age and not a party to the matter concerning which service of process was made. I further
certify that the service of this summons and a copy of the complaint was made May 8, 2020 by:

Rh Mail service: First Class United States mail, postage fully pre-paid, addressed to:
[_] Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:
[_] Residence Service: By leaving the process with the following adult at:

[_] Publication: The defendant was served as follows: [Describe briefly]

[_] State Law. The defendant was served pursuant to the laws of the State of name of state_ as follows: [Describe
briefly]

Under penalty of perjury, I declare that the fo Sines e-a orrect.
May 11, 2020 eA \ | a
yw

Date Signature

 

 

Print Name: Simmons Petroleum, LLC c/o Joshua N. Eppich
Business Address: 4200 Throckmorton St., Suite 1000
City, State, Zip: Forth Worth, Texas 76102-3727

 

{2123809}
